EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Muczynkski on 8 April 2021.

The application has been amended as follows: 
Claim 26:
“Plant for producing chemical or semi-chemical cellulose pulp,
characterized in that the plant comprises an apparatus according to claim 1; and
wherein the plant comprises equipment that, during operation of the plant, generates an unclean condensate containing components with different volatility, wherein the plant is configured to feed the unclean condensate to the mixed fluid feeding inlet of the apparatus.”

Cancel claim 27.


Reasons for Allowance
Claims 1-26 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply, together with the above Examiner’s Amendment, addresses all of the outstanding issues set forth in the previous office action. Below is a restatement discussing the allowable subject matter.
The prior art does not disclose or suggest the instant apparatus configuration, comprising a first heat-exchanging unit and a second heat-exchanging unit located above the first heat-exchanging unit and comprising first, second, third, and fourth flow path structures having the specifically claimed fluid communication configurations, i.e. wherein the first and third flow path structures are arranged in fluid communication with each other so that a flow of evaporated fluid exiting the first flow path structure of the first heat-exchanging unit flows further upwards into the third flow path structure of the second heat-exchanging unit and a flow of condensed fluid exiting the third flow path structure of the second heat-exchanging unit flows downward into the first flow path structure of the first heat-exchanging unit and wherein a cooling medium feeding arrangement comprises a cooling medium inlet arranged in fluid communication with the second flow path structure at the first/upper end portion of the first heat-exchanging unit and a cooling medium inlet in fluid communication with the fourth flow path structure at a first/upper end portion of the second heat-exchanging unit.
The closest prior art references are:
Lundgren (US 6,821,382): Lundgren is a representative example of an apparatus for cleaning condensate produced during the production of cellulose pulp. The apparatus comprises a stripper/condenser 4 comprising tubes, an inlet pipe 2 for introducing unclean condensate, steam inlet, coolant inlet, and coolant outlet. Process steam and unclean condensate flow counter-current in this configuration, wherein volatile components flow upward in a gaseous state and condensate flows downward (see Figs 1, 3 & 4; col. 7, line 5 – col. 8, line 3). Lundgren does not disclose or suggest the claimed stacked configuration comprising a second heat exchanger on top of the first and the specific flow path structures required by the instant claims. Nor does there appear to be any suggestion which would motivate a person of ordinary skill in the art to modify Lundgren in such a way as to arrive at the claimed embodiment.
Artamo et al (US 2016/0327341): Artamo is directed to a vertical shell and tube countercurrent condenser, including for use as a final condenser for serial evaporators in the pulp industry (see Fig. 1; [0033]-[0039]). Like Lundgren, Artamo does not disclose or suggest the instantly claimed configuration.
Holiday (US 5,385,646): Holiday is directed to an apparatus for treating contaminated condensate. The apparatus comprises a cylindrical tower having a lower stripping section 8 and an upper rectification section 10. Condensate is fed via line 2, steam is fed via line 16, and condensed overhead is returned via line 38. The tower is a countercurrent tower of the bubble-plate or packed type (see Fig. 1; col. 4, line 23 – col. 5, line 20). Accordingly, Holiday likewise does not teach or suggest the claimed flow path structures
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772